[Cite as State v. Parr, 2014-Ohio-2169.]


                                        COURT OF APPEALS
                                    COSHOCTON COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 2013CA0017
JASON PARR

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Coshocton Municipal
                                                Court, Case No. CRB 1300270


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         May 19, 2014


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


Assistant Law Director                         JEFFREY G. KELLOGG
CHRISTIE M. L. THORNSLEY                       Assistant Public Defender, Coshocton Cty.
760 Chestnut Street                            239 North Fourth Street
Coshocton, OH 43812                            Coshocton, OH 43812
Coshocton County, Case No. 2013CA0017                                                      2

Hoffman, P.J.


       {¶1}    Defendant-appellant Jason Parr appeals his conviction entered by the

Coshocton Municipal Court on one count of aggravated menacing, in violation of R.C.

2903.1(A). Plaintiff-appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}    On May 6, 2013, Appellant's father, Mark Parr, advised the Coshocton

County Sheriff's Office Appellant had made threats to Rhonda Kirchner, Mark Parr's

girlfriend. Specifically, Appellant threatened to knock Kirchner down and "beat her skull

in." Ms. Kirchner completed a written statement accounting for Appellant's statements,

indicating Appellant called her at work stating he had just gotten out of jail for beating up

someone and he would do the same to her. Ms. Kirchner stated she was afraid to go

home and felt safer at work. She also stated she was afraid of Appellant when he did

not take his medication. Mark Parr indicated to the investigating officers Appellant was

not currently on his medication.

       {¶3}    On June 26, 2013, the matter proceeded to a bench trial. The trial court

found Appellant guilty of the charge. The trial court proceeded to sentence Appellant to

180 days in the Coshocton County Jail.

       {¶4}    Appellant appeals, assigning as error:

       {¶5}    "I. THE TRIAL COURT ERRED BECAUSE THE MANIFEST WEIGHT OF

THE EVIDENCE DOES NOT SUPPORT THE APPELLANT'S CONVICTION."



       {¶6}    Appellant maintains his conviction is against the manifest weight of the

evidence.     In determining whether a verdict is against the manifest weight of the
Coshocton County, Case No. 2013CA0017                                                   3


evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire

record, weighs the evidence and all reasonable inferences, considers the credibility of

witnesses, and determines whether in resolving conflicts in evidence the jury ‘clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered’.” State v. Thompkins, 78 Ohio St. 3d 380, 387,

1997–Ohio–52, 678 N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485
N.E.2d 717 (1983).

       {¶7}   Appellant was convicted of aggravated menacing, in violation of R.C.

2903.21(A), which reads,

       {¶8}   "(A) No person shall knowingly cause another to believe that the offender

will cause serious physical harm to the person or property of the other person, the other

person's unborn, or a member of the other person's immediate family."

       {¶9}   Appellant submits his conviction is against the manifest weight of the

evidence as he testified at trial he did not threaten Ms. Kirchner, and he would never

threaten a woman.      He further testified why Kirchner would lie and falsely claim

Appellant threatened her.

       {¶10} Only two witnesses testified at trial, Appellant and the alleged victim,

Kirchner. They testified in direct opposition to one another.

       {¶11} As an appellate court, we are not fact finders; we neither weigh the

evidence nor judge the credibility of witnesses. Our role is to determine whether there is

relevant, competent and credible evidence upon which the fact finder could base his or

her judgment. Cross Truck v. Jeffries, 5th Dist. No. CA–5758, 1982 WL 2911 (Feb. 10,

1982). Accordingly, judgments supported by some competent, credible evidence going
Coshocton County, Case No. 2013CA0017                                                      4


to all the essential elements of the case will not be reversed as being against the

manifest weight of the evidence. C.E. Morris Co. v. Foley Construction, 54 Ohio St. 2d
279, 376 N.E.2d 578(1978). The Ohio Supreme Court has emphasized: “ ‘[I]n

determining whether the judgment below is manifestly against the weight of the

evidence, every reasonable intendment and every reasonable presumption must be

made in favor of the judgment and the finding of facts. * * *.' " Eastley v. Volkman, 132
Ohio St. 3d 328, 334, 972 N.E.2d 517, 2012–Ohio–2179, quoting Seasons Coal Co., Inc.

v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984), fn. 3, quoting 5 Ohio

Jurisprudence 3d, Appellate Review, Section 603, at 191–192 (1978). Furthermore, it is

well established that the trial court is in the best position to determine the credibility of

witnesses. See, e.g., In re Brown, 9th Dist. No. 21004, 2002–Ohio–3405, ¶ 9, citing

State v. DeHass, 10 Ohio St .2d 230, 227 N.E.2d 212(1967).

       {¶12} The trial court was in the best position to weigh the truthfulness and

credibility of the two witnesses. We do not find Appellant's conviction is against the

manifest weight of the evidence. Appellant's sole assignment of error is overruled.

       {¶13} Appellant's conviction on one count of aggravated menacing in the

Coshocton Municipal Court is affirmed.

By: Hoffman, P.J.

Wise, J. and

Delaney, J. concur